
	

113 HR 447 IH: Prenatal Nondiscrimination Act (PRENDA) of 2013
U.S. House of Representatives
2013-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 447
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2013
			Mr. Franks of Arizona
			 (for himself, Mr. Lipinski,
			 Mr. Peterson,
			 Mr. Alexander,
			 Mr. Amodei,
			 Mrs. Bachmann,
			 Mr. Bachus,
			 Mr. Benishek,
			 Mr. Bilirakis,
			 Mr. Bishop of Utah,
			 Mrs. Black,
			 Mrs. Blackburn,
			 Mr. Gibbs,
			 Mr. Bonner,
			 Mr. Boustany,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Buchanan,
			 Mr. Bucshon,
			 Mr. Carter,
			 Mr. Cassidy,
			 Mr. Chabot,
			 Mr. Cole, Mr. Conaway, Mr.
			 Cotton, Mr. Cramer,
			 Mr. Culberson,
			 Mr. Daines,
			 Mr. DesJarlais,
			 Mr. Duncan of Tennessee,
			 Mr. Duncan of South Carolina,
			 Mrs. Ellmers,
			 Mr. Farenthold,
			 Mr. Fincher,
			 Mr. Fleming,
			 Mr. Flores,
			 Mr. Forbes,
			 Mr. Fortenberry,
			 Mr. Garrett,
			 Mr. Gohmert,
			 Mr. Gowdy,
			 Mr. Graves of Georgia,
			 Mr. Griffin of Arkansas,
			 Mr. Grimm,
			 Mr. Guthrie,
			 Mr. Hall, Mr. Harris, Mrs.
			 Hartzler, Mr. Huelskamp,
			 Mr. Huizenga of Michigan,
			 Mr. Hultgren,
			 Ms. Jenkins,
			 Mr. Johnson of Ohio,
			 Mr. Jones,
			 Mr. Jordan,
			 Mr. Kelly,
			 Mr. King of Iowa,
			 Mr. LaMalfa,
			 Mr. Lamborn,
			 Mr. Latta,
			 Mr. Long, Mr. Luetkemeyer, Mr.
			 Marchant, Mr. McCaul,
			 Mr. McKinley,
			 Mr. Mica, Mr. Miller of Florida,
			 Mr. Mullin,
			 Mr. Mulvaney,
			 Mr. Neugebauer,
			 Mr. Nugent,
			 Mr. Nunnelee,
			 Mr. Olson,
			 Mr. Palazzo,
			 Mr. Pearce,
			 Mr. Pitts,
			 Mr. Poe of Texas,
			 Mr. Pompeo,
			 Mrs. Roby,
			 Mr. Roe of Tennessee,
			 Mr. Rogers of Alabama,
			 Mr. Salmon,
			 Mr. Schweikert,
			 Mr. Smith of Texas,
			 Mr. Stewart,
			 Mr. Stivers,
			 Mr. Walberg,
			 Mr. Weber of Texas,
			 Mr. Westmoreland,
			 Mr. Wilson of South Carolina, and
			 Mr. Yoder) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To prohibit discrimination against the unborn on the
		  basis of sex or race, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prenatal Nondiscrimination Act
			 (PRENDA) of 2013.
		2.Findings and
			 constitutional authority
			(a)FindingsThe
			 Congress makes the following findings:
				(1)Sex
			 discrimination findings
					(A)Women are a vital
			 part of American society and culture and possess the same fundamental human
			 rights and civil rights as men.
					(B)United States law
			 prohibits the dissimilar treatment of males and females who are similarly
			 situated and prohibits sex discrimination in various contexts, including the
			 provision of employment, education, housing, health insurance coverage, and
			 athletics.
					(C)Sex is an
			 immutable characteristic ascertainable at the earliest stages of human
			 development through existing medical technology and procedures commonly in use,
			 including maternal-fetal bloodstream DNA sampling, amniocentesis, chorionic
			 villus sampling or CVS, and obstetric ultrasound. In addition to
			 medically assisted sex determination, a growing sex-determination niche
			 industry has developed and is marketing low-cost commercial products, widely
			 advertised and available, that aid in the sex determination of an unborn child
			 without the aid of medical professionals. Experts have demonstrated that the
			 sex-selection industry is on the rise and predict that sex selection will
			 continue to be a growing trend in the United States. Sex determination is
			 always a necessary step to the procurement of a sex-selection abortion.
					(D)A
			 sex-selection abortion is an abortion undertaken for purposes of
			 eliminating an unborn child of an undesired sex. Sex-selection abortion is
			 barbaric, and described by scholars and civil rights advocates as an act of
			 sex-based or gender-based violence, predicated on sex discrimination.
			 Sex-selection abortions are typically late-term abortions performed in the 2d
			 or 3rd trimester of pregnancy, often after the unborn child has developed
			 sufficiently to feel pain. Substantial medical evidence proves that an unborn
			 child can experience pain at 20 weeks after conception, and perhaps
			 substantially earlier. By definition, sex-selection abortions do not implicate
			 the health of the mother of the unborn, but instead are elective procedures
			 motivated by sex or gender bias.
					(E)The targeted
			 victims of sex-selection abortions performed in the United States and worldwide
			 are overwhelmingly female. The selective abortion of females is female
			 infanticide, the intentional killing of unborn females, due to the preference
			 for male offspring or son preference. Son preference is
			 reinforced by the low value associated, by some segments of the world
			 community, with female offspring. Those segments tend to regard female
			 offspring as financial burdens to a family over their lifetime due to their
			 perceived inability to earn or provide financially for the family unit as can a
			 male. In addition, due to social and legal convention, female offspring are
			 less likely to carry on the family name. Son preference is one
			 of the most evident manifestations of sex or gender discrimination in any
			 society, undermining female equality, and fueling the elimination of females’
			 right to exist in instances of sex-selection abortion.
					(F)Sex-selection
			 abortions are not expressly prohibited by United States law or the laws of 46
			 States. Sex-selection abortions are performed in the United States. In a March
			 2008 report published in the Proceedings of the National Academy of Sciences,
			 Columbia University economists Douglas Almond and Lena Edlund examined the sex
			 ratio of United States-born children and found evidence of sex
			 selection, most likely at the prenatal stage. The data revealed obvious
			 son preference in the form of unnatural sex-ratio imbalances
			 within certain segments of the United States population, primarily those
			 segments tracing their origins to countries where sex-selection abortion is
			 prevalent. The evidence strongly suggests that some Americans are exercising
			 sex-selection abortion practices within the United States consistent with
			 discriminatory practices common to their country of origin, or the country to
			 which they trace their ancestry. While sex-selection abortions are more common
			 outside the United States, the evidence reveals that female feticide is also
			 occurring in the United States.
					(G)The American
			 public supports a prohibition of sex-selection abortion. In a March 2006 Zogby
			 International poll, 86 percent of Americans agreed that sex-selection abortion
			 should be illegal, yet only four States proscribe sex-selection abortion. In a
			 2012 poll conducted by the Charlotte Lozier Institute, 80 percent of Americans
			 agreed that sex-selection abortion should be illegal.
					(H)Despite the
			 failure of the United States to proscribe sex-selection abortion, the United
			 States Congress has expressed repeatedly, through Congressional resolution,
			 strong condemnation of policies promoting sex-selection abortion in the
			 Communist Government of China. Likewise, at the 2007 United
			 Nation’s Annual Meeting of the Commission on the Status of Women, 51st Session,
			 the United States delegation spearheaded a resolution calling on countries to
			 condemn sex-selective abortion, a policy directly contradictory to the
			 permissiveness of current United States law, which places no restriction on the
			 practice of sex-selection abortion. The United Nations Commission on the Status
			 of Women has urged governments of all nations to take necessary measures
			 to prevent . . . prenatal sex selection.
					(I)A 1990 report by
			 Harvard University economist Amartya Sen, estimated that more than 100 million
			 women were demographically missing from the world as early as
			 1990 due to sexist practices, including sex-selection abortion. Many experts
			 believe sex-selection abortion is the primary cause. More recent estimates of
			 women missing from the world range in the hundreds of millions.
					(J)Countries with
			 longstanding experience with sex-selection abortion—such as the Republic of
			 India, the United Kingdom, and the People’s Republic of China—have enacted
			 restrictions on sex selection, and have steadily continued to strengthen
			 prohibitions and penalties. The United States, by contrast, has no law in place
			 to restrict sex-selection abortion, establishing the United States as affording
			 less protection from sex-based feticide than the Republic of India or the
			 People’s Republic of China, whose recent practices of sex-selection abortion
			 were vehemently and repeatedly condemned by United States congressional
			 resolution and by the United States Ambassador to the Commission on the Status
			 of Women. Public statements from within the medical community reveal that
			 citizens of other countries come to the United States for sex-selection
			 procedures that would be criminal in their country of origin. Because the
			 United States permits abortion on the basis of sex, the United States may
			 effectively function as a safe haven for those who seek to have
			 American physicians do what would otherwise be criminal in their home
			 countries—a sex-selection abortion, most likely late-term.
					(K)The American
			 medical community opposes sex selection. The American Congress of Obstetricians
			 and Gynecologists (ACOG) stated in its 2007 Ethics Committee
			 Opinion, Number 360, that sex selection is inappropriate because it
			 ultimately supports sexist practices. The American Society of
			 Reproductive Medicine (ASRM) published a 2004 Ethics Committee
			 Opinion, noting that central to the controversy of sex selection in the use of
			 assisted reproductive technology (ART) is the potential for
			 inherent gender discrimination, … the risk of
			 psychological harm to sex-selected offspring (i.e., by placing on them
			 expectations that are too high), … and reinforcement of gender
			 bias in society as a whole. Sex selection in ART remains
			 vulnerable to the judgment that no matter what its basis, [the method]
			 identifies gender as a reason to value one person over another, and it supports
			 socially constructed stereotypes of what gender means. In doing so, it
			 not only reinforces possibilities of unfair discrimination, but may
			 trivialize human reproduction by making it depend on the selection of
			 nonessential features of offspring. The ASRM ethics opinion continues,
			 ongoing problems with the status of women in the United States make it
			 necessary to take account of concerns for the impact of sex-selection on goals
			 of gender equality. The American Association of Pro-Life Obstetricians
			 and Gynecologists, an organization with hundreds of members—many of whom are
			 former abortionists—makes the following declaration: Sex selection
			 abortions are more graphic examples of the damage that abortion inflicts on
			 women. In addition to increasing premature labor in subsequent pregnancies,
			 increasing suicide and major depression, and increasing the risk of breast
			 cancer in teens who abort their first pregnancy and delay childbearing, sex
			 selection abortions are often targeted at fetuses simply because the fetus is
			 female. As physicians who care for both the mother and her unborn child, the
			 American Association of Pro-Life Obstetricians and Gynecologists vigorously
			 opposes aborting fetuses because of their gender. The President’s
			 Council on Bioethics published a Working Paper stating the council’s belief
			 that society’s respect for reproductive freedom does not prohibit the
			 regulation or prohibition of sex control, defined as the use of
			 various medical technologies to choose the sex of one’s child. The publication
			 expresses concern that sex control might lead to … dehumanization and a
			 new eugenics.
					(L)(i)Sex-selection abortions
			 are often coerced, and therefore, the opposite of choice.
			 Researchers at the University of California at Berkeley and the University of
			 California at San Francisco completed a study of Indian-American women who had
			 undergone sex-selection abortions in the United States. The study found that
			 sex-selection abortions are often the product of violent coercion.
						(ii)Women who carried a female unborn
			 child to term said they were subject to varying degrees of verbal and physical
			 abuse, which may be to the point of actually inducing a sex-selection abortion.
			 A woman may be denied food, water, and rest to induce an abortion where the
			 family determines that the woman is carrying a female unborn child. Some women
			 described being hit, pushed, choked and kicked in the abdomen in a husband’s
			 attempt to forcibly terminate a female unborn child. Pregnancy is already a
			 vulnerable time for women; the most common cause of death for pregnant women in
			 the United States is homicide, often at the hands of the unborn child’s
			 father.
						(iii)The study concluded that sex
			 selection can be the product of an abusive environment created by marital
			 partners, an extended family, or both. One-third of the women in the study
			 reported that a history of family violence exacerbated when they did not give
			 birth to a son. Notably, because the researchers had reason to fear for the
			 participants’ exposure to marital violence, all subjects received information
			 on local South Asian women’s organizations offering assistance for victims of
			 family violence. The failure to bear a son is a serious matter; the birth of a
			 daughter could result in violence or a brutal death for the mother at the hands
			 of the father and mother-in-law. For example, photojournalist Walter Astrada’s
			 renowned documentary tells the story of an Indian woman who was tortured and
			 abandoned by her husband and mother-in-law for refusing to abort twin girls.
			 Sex-selection abortion has long been considered a form of violence against
			 women, and the study proved that both the women and the unborn daughter are
			 victims of violence where sex-selection abortion is legally available but not
			 sought by the mother. Forty percent of the women had terminated prior
			 pregnancies when they learned that the unborn child was female. Of the women
			 who discovered they were pregnant with a girl during the interview period, 89
			 percent underwent a sex-selection abortion. Among those that did not abort
			 their unborn daughters, 100 percent expressed ambivalence about prior
			 sex-selection abortions. Further, 100 percent cited physical and psychological
			 trauma from the past abortions as reasons for not seeking another. Most
			 tragically, 100 percent expressed guilt, shame and sadness over their inability
			 to save the daughters they had aborted.
						(iv)Coercive sex-selection abortions
			 are suspected in other western countries as well. Following a 2012
			 investigation of sex-selection abortion in the United Kingdom, Dr. Tony
			 Falconer, President of the Royal College of Obstetrics and Gynaecology, raised
			 the specter that women may be experiencing violence and coercion to force
			 sex-selection abortions.
						(v)A growing body of research
			 documents the relationship between intimate partner violence and reproductive
			 coercion.
						(M)Sex-selection abortion harms women.
			 Researchers at the University of California found that women in the United
			 States who undergo sex-selection abortions are at increased risk for
			 psychological and physical morbidity, documented by their descriptions of
			 depression, anxiety, chronic pain, physical abuse, closely spaced pregnancies,
			 and forced abortions. Further, 100 percent of the study
			 participants who chose to carry unborn baby girls cited physical and
			 psychological trauma from past abortions as reasons for not seeking another.
			 Similarly, Indian-Canadian counselor, Aruna Papp, stated publicly that in her
			 30 years of experience treating Indian-Canadian women, she has found that
			 sex-selection abortion is the leading cause of mental illness among women in
			 the Punjabi Health Services, Peel region, and the leading cause of depression
			 and attempted suicide in the South Asian Settlement Services in Scarborough.
			 Some of Papp’s patients obtained their sex-selection abortions in Michigan and
			 New York. Papp also reports many other physical ailments that are
			 related to two, three, or four abortions.
					(N)Sex-selection
			 abortion results in an unnatural sex-ratio imbalance. An unnatural sex-ratio
			 imbalance is undesirable, due to the inability of the numerically predominant
			 sex to find mates. Experts worldwide document that a significant sex-ratio
			 imbalance in which males numerically predominate can be a cause of increased
			 violence and militancy within a society. Likewise, an unnatural sex-ratio
			 imbalance gives rise to the commoditization of humans in the form of human
			 trafficking, and a consequent increase in kidnapping and other violent
			 crime.
					(O)Sex-selection
			 abortions have the effect of diminishing the representation of women in the
			 American population, and therefore, the American electorate.
					(P)Sex-selection
			 abortion reinforces sex discrimination and has no place in a civilized
			 society.
					(2)Racial
			 discrimination findings
					(A)Minorities are a
			 vital part of American society and culture and possess the same fundamental
			 human rights and civil rights as the majority.
					(B)United States law
			 prohibits discrimination on the basis of race in various contexts, including
			 employment, education, housing, health insurance coverage, and
			 athletics.
					(C)A race-selection abortion is
			 an abortion performed for purposes of eliminating an unborn child because the
			 child or a parent of the child is of an undesired race. Race-selection abortion
			 is barbaric, and described by civil rights advocates as an act of race-based
			 violence, predicated on race discrimination. By definition, race-selection
			 abortions do not implicate the health of mother of the unborn, but instead are
			 elective procedures motivated by race bias.
					(D)A thorough review
			 of the history of the American population control movement and its close
			 affiliation with the American Eugenics Society reveals a history of targeting
			 certain racial or ethnic groups for family planning. This
			 history likely contributes to the current statistic that a Black baby is five
			 times as likely to be aborted as a White baby, often in a federally subsidized
			 clinic.
					(E)Abortion is the
			 leading cause of death in the Black community. With approximately 450,000 Black
			 abortions per year, more Black Americans lose their lives each year to abortion
			 than to cancer, heart disease, diabetes, AIDS, and violence combined. These
			 statistics are derived by comparing the abortion statistics of the Alan
			 Guttmacher Institute (formerly the research arm of Planned Parenthood) to the
			 National Vital Statistics annual reports showing the number of deaths by cause
			 and race. The numbers for each of these variables have remained relatively
			 constant from year to year, since 2005.
					(F)Only one State,
			 Arizona, has enacted law to proscribe the performance of race-selection
			 abortions.
					(G)Race-selection
			 abortions have the effect of diminishing the number of minorities in the
			 American population and therefore, the American electorate.
					(H)Race-selection
			 abortion reinforces racial discrimination and has no place in a civilized
			 society.
					(3)General
			 findings
					(A)The history of the
			 United States includes examples of both sex discrimination and race
			 discrimination. The people of the United States ultimately responded in the
			 strongest possible legal terms by enacting constitutional amendments correcting
			 elements of such discrimination. Women, once subjected to sex discrimination
			 that denied them the right to vote, now have suffrage guaranteed by the 19th
			 Amendment. African-Americans, once subjected to race discrimination through
			 slavery that denied them equal protection of the laws, now have that right
			 guaranteed by the 14th Amendment. The elimination of discriminatory practices
			 has been and is among the highest priorities and greatest achievements of
			 American history.
					(B)Implicitly
			 approving the discriminatory practices of sex-selection abortion and
			 race-selection abortion by choosing not to prohibit them will reinforce these
			 inherently discriminatory practices, and evidence a failure to protect a
			 segment of certain unborn Americans because those unborn are of a sex or racial
			 makeup that is disfavored. Sex-selection and race-selection abortions
			 trivialize the value of the unborn on the basis of sex or race, reinforcing sex
			 and race discrimination, and coarsening society to the humanity of all
			 vulnerable and innocent human life, making it increasingly difficult to protect
			 such life. Thus, Congress has a compelling interest in acting—indeed it must
			 act—to prohibit sex-selection abortion and race-selection abortion.
					(b)Constitutional
			 authorityIn accordance with the above findings, Congress enacts
			 the following pursuant to Congress’ power under—
				(1)the Commerce
			 Clause;
				(2)section 2 of the
			 13th Amendment;
				(3)section 5 of the
			 14th Amendment, including the power to enforce the prohibition on government
			 action denying equal protection of the laws; and
				(4)section 8 of
			 article I to make all laws necessary and proper for the carrying into execution
			 of powers vested by the Constitution in the Government of the United
			 States.
				3.Discrimination
			 against the unborn on the basis of race or sex
			(a)In
			 generalChapter 13 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					250.Discrimination
				against the unborn on the basis of race or sex
						(a)In
				generalWhoever knowingly—
							(1)performs an
				abortion knowing that such abortion is sought based on the sex, gender, color
				or race of the child, or the race of a parent of that child;
							(2)uses force or the
				threat of force to intentionally injure or intimidate any person for the
				purpose of coercing a sex-selection or race-selection abortion;
							(3)solicits or
				accepts funds for the performance of a sex-selection abortion or a
				race-selection abortion; or
							(4)transports a woman
				into the United States or across a State line for the purpose of obtaining a
				sex-selection abortion or race-selection abortion;
							or
				attempts to do so, shall be fined under this title or imprisoned not more than
				5 years, or both.(b)Civil
				remedies
							(1)Civil action by
				woman on whom abortion is performedA woman upon whom an abortion
				has been performed or attempted in violation of subsection (a)(2) may in a
				civil action against any person who engaged in a violation of subsection (a)
				obtain appropriate relief.
							(2)Civil action by
				relativesThe father of an unborn child who is the subject of an
				abortion performed or attempted in violation of subsection (a), or a maternal
				grandparent of the unborn child if the pregnant woman is an unemancipated
				minor, may in a civil action against any person who engaged in the violation,
				obtain appropriate relief, unless the pregnancy or abortion resulted from the
				plaintiff’s criminal conduct or the plaintiff consented to the abortion.
							(3)Appropriate
				reliefAppropriate relief in a civil action under this subsection
				includes—
								(A)objectively
				verifiable money damages for all injuries, psychological and physical,
				including loss of companionship and support, occasioned by the violation of
				this section; and
								(B)punitive
				damages.
								(4)Injunctive
				relief
								(A)In
				generalA qualified plaintiff may in a civil action obtain
				injunctive relief to prevent an abortion provider from performing or attempting
				further abortions in violation of this section.
								(B)DefinitionIn
				this paragraph the term qualified plaintiff means—
									(i)a
				woman upon whom an abortion is performed or attempted in violation of this
				section;
									(ii)a maternal grandparent of the unborn child
				if the woman upon whom an abortion is performed or attempted in violation of
				this section is an unemancipated minor;
									(iii)the father of an unborn child who is the
				subject of an abortion performed or attempted in violation of subsection (a);
				or
									(iv)the Attorney
				General.
									(5)Attorneys fees
				for plaintiffThe court shall award a reasonable attorney’s fee
				as part of the costs to a prevailing plaintiff in a civil action under this
				subsection.
							(c)ExceptionA
				woman upon whom a sex-selection or race-selection abortion is performed may not
				be prosecuted or held civilly liable for any violation of this section, or for
				a conspiracy to violate this section.
						(d)Loss of federal
				fundingA violation of subsection (a) shall be deemed for the
				purposes of title VI of the Civil Rights Act of 1964 to be discrimination
				prohibited by section 601 of that Act.
						(e)Reporting
				requirementA physician, physician’s assistant, nurse, counselor,
				or other medical or mental health professional shall report known or suspected
				violations of any of this section to appropriate law enforcement authorities.
				Whoever violates this requirement shall be fined under this title or imprisoned
				not more than 1 year, or both.
						(f)Expedited
				considerationIt shall be the duty of the United States district
				courts, United States courts of appeal, and the Supreme Court of the United
				States to advance on the docket and to expedite to the greatest possible extent
				the disposition of any matter brought under this section.
						(g)Protection of
				privacy in court proceedings
							(1)In
				generalExcept to the extent the Constitution or other similarly
				compelling reason requires, in every civil or criminal action under this
				section, the court shall make such orders as are necessary to protect the
				anonymity of any woman upon whom an abortion has been performed or attempted if
				she does not give her written consent to such disclosure. Such orders may be
				made upon motion, but shall be made sua sponte if not otherwise sought by a
				party.
							(2)Orders to
				parties, witnesses, and counselThe court shall issue appropriate
				orders to the parties, witnesses, and counsel and shall direct the sealing of
				the record and exclusion of individuals from courtrooms or hearing rooms to the
				extent necessary to safeguard the identity of the woman described in paragraph
				(1) from public disclosure.
							(3)Pseudonym
				requiredIn the absence of written consent of the woman upon whom
				an abortion has been performed or attempted, any party, other than a public
				official, who brings an action under this section shall do so under a
				pseudonym.
							(4)LimitationThis
				subsection shall not be construed to conceal the identity of the plaintiff or
				of witnesses from the defendant or from attorneys for the defendant.
							(h)DefinitionIn
				this section—
							(1)the term
				abortion means the act of using or prescribing any instrument,
				medicine, drug, or any other substance, device, or means with the intent to
				terminate the clinically diagnosable pregnancy of a woman, with knowledge that
				the termination by those means will with reasonable likelihood cause the death
				of the unborn child, unless the act is done with the intent to—
								(A)save the life or
				preserve the health of the unborn child;
								(B)remove a dead
				unborn child caused by spontaneous abortion; or
								(C)remove an ectopic
				pregnancy;
								(2)the term sex-selection
				abortion means an abortion undertaken for purposes of eliminating an
				unborn child of an undesired sex; and
							(3)the term race-selection
				abortion means an abortion performed for purposes of eliminating an
				unborn child because the child or a parent of the child is of an undesired
				race.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 13 of
			 title 18, United States Code, is amended by adding after the item relating to
			 section 249 the following new item:
				
					
						250. Discrimination against the unborn on
				the basis of race or
				sex.
					
					.
			4.SeverabilityIf any portion of this Act or the
			 application thereof to any person or circumstance is held invalid, such
			 invalidity shall not affect the portions or applications of this Act which can
			 be given effect without the invalid portion or application.
		
